Citation Nr: 0503331	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to February 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's in-service statement that she was sexually 
assaulted and evidence of behavior changes following the 
reported sexual assault constitute credible supporting 
evidence that the claimed stressor of sexual assault 
occurred.

3.  The competent medical evidence of record is in relative 
equipoise as to the material issue of whether the veteran 
currently meets the criteria for post-traumatic stress 
disorder.  

4.  There is competent medical evidence of record that links 
the veteran's diagnosed post-traumatic stress disorder to her 
claimed in-service stressor of sexual assault. 


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits in this decision, it is 
clear that no further notification under the VCAA is 
necessary and no further assistance on VA's part is necessary 
to develop facts pertinent to the veteran's claim. 


II.  	Evidence

The service medical records showed that no psychiatric 
disorder was identified 
at the veteran's service enlistment examination conducted in 
July 1960.  An  October 1960 clinical record showed that the 
veteran was hospitalized for an 
incident in which she slashed her right wrist.  A service 
examiner noted that the veteran appeared "quite agitated."  
The service examiner indicated that the veteran denied having 
any previous emotional problems or trouble with the law.  The 
service examiner related that the veteran reported that she 
slashed her right wrist because "she had had a date with 
someone other than her usual boy friend the night of the 
incident and allegedly he 'forced' her to have intercourse 
with him, this being her first sexual experience of such a 
nature."  The service examiner diagnosed anxiety reaction, 
acute, moderately severe, manifested by guilt reactions 
related to sexual experience and slashing of right wrist.  
The service examiner added that the veteran also had stress 
attributable to the usual stresses of military life and 
sexual exposure.  Lastly, the service examiner noted that it 
was not evident that the veteran was predisposed. 

A June 1961 consultation sheet showed that the veteran was 
referred for a consultation.  The consultant noted that the 
veteran was experiencing an immature reaction to the 
situation of being identified as an "'adulterer,'" which 
she denied.  The consultant maintained that there was 
evidence of inadequacy in the veteran's personality make-up.  
A sick call treatment record noted that in June 1961, the 
veteran fainted.  The service examiner reported that the 
veteran indicated that she had been emotionally disturbed.  
The service examiner noted an impression of psychogenic 
syncope.  A November 1961 clinical record showed that the 
veteran was hospitalized for a right ovarian cystectomy, 
during which time the veteran reported that the cyst had 
contributed to her emotional problems because people had 
repeatedly accused her of being pregnant.  The clinical 
record further showed that after surgery for the cyst was 
completed, the veteran left the hospital without permission.  
Upon the veteran's apprehension and return to the hospital, 
the service examiner noted that the veteran became "grossly 
upset and required heavy sedation."  The service examiner 
indicated that the veteran had exhibited emotional 
instability in the past with numerous emotional difficulties 
and problems with her boyfriend.  The service examiner 
reported that a neuropsychiatric consultation was obtained.  
The psychiatrist's opinion was that the veteran had been 
making only a borderline adjustment to the service and the 
veteran exhibited poor judgment and emotional instability.  
The service examiner noted that the psychiatrist recommended 
an administrative discharge.  A January 1962 record noted 
that while scraping wax off the floors, the veteran vomited 
reportedly due to lack of eating dinner and nervousness. 

The February 1962 Report of Board of Medical Survey noted 
that it was the opinion of the Medical Board that the veteran 
suffered from an inherent pre-existing personality disorder 
that rendered her unsuitable for any further service in the 
military.  The Board of Medical Survey added that the veteran 
did not suffer from any disability that was the result of any 
incident in service or which was aggravated by service.  In 
the summary of case history, the survey medical report noted 
that the veteran was hospitalized in January 1962 for having 
ingested approximately 18 meprobamate tablets because 
"'[her] boyfriend said he didn't love [her].'"  The survey 
medical report further noted that the veteran had a history 
of maladjustment to the service.  Lastly, the survey medical 
report noted that the veteran was diagnosed with emotional 
instability reaction, chronic, severe, that existed prior to 
her entering service.  The veteran was deemed unsuitable for 
service and thereby discharged from the service.  

A February 1969 VA special neuropsychiatric examination 
report showed that 
the neuropsychiatrist diagnosed the veteran with emotionally 
unstable personality manifested by acting out, moodiness, 
irresponsibility, inability to tolerate stress, and lack of 
maturity.  The neuropsychiatrist noted that the veteran 
reported that shortly after entering service she was raped.  
The veteran indicated that she was so embarrassed that she 
could not bring the boy up on charges, and she felt that 
everybody knew of her troubles. The veteran added that she 
finally resorted to drinking and since everyone thought she 
was "'bad,'" she began to date and 'run around' with almost 
anybody who would ask her.  The neuropsychiatrist noted that 
on examination, the veteran did not demonstrate any primary 
psychotic or severe neurotic disorder but basically that of 
immaturity and unpredictability and a basic unhappiness that 
had its origins and roots in childhood.  Finally, the 
neuropsychiatrist noted that the current diagnosis was a 
personality disorder "and the other diagnoses previously 
made [were] manifestations of this primary emotional 
difficulty."

In a December 2001 letter, Dr. M.W.E. indicated that he had 
evaluated the veteran. 
Dr. M.W.E. reported that it was his impression that the 
veteran had post-traumatic stress disorder (PTSD).  Dr. 
M.W.E. maintained that considering the veteran's history in 
conjunction with her current mental status and her symptoms 
of PTSD, she might be at risk for suicidal gestures.  

In the veteran's January 2002 application for compensation 
benefits, she stated 
that she was raped in service, which left her very depressed, 
suicidal, and extremely anxious.  She indicated that she 
experienced frequent severe anxiety/panic attacks and she had 
recurring nightmares.  She maintained that she never sought 
treatment from a doctor for her recurring nightmares and 
panic attacks because she did not trust anyone enough to 
discuss the incident.  She noted that she had always been 
ashamed of what happened to her and she had been very 
reluctant to discuss her problems with anyone.  Due to the 
severity of her depression and panic attacks, she had 
recently gone for the first time to a private doctor for 
assistance. 

In the stressor statement received by the RO in July 2002, 
the veteran reported that she was date raped by a sailor.  
She maintained that she attempted suicide by cutting her 
wrist. She reported that she was not aware of whether the 
sailor was ever questioned or reprimanded.  She indicated 
that the military never followed up with her regarding this 
incident. 

The December 2002 VA examination report showed that the 
examiner reviewed 
the claims file, including the veteran's service medical 
records.  The examiner 
discussed pertinent findings in the veteran's service medical 
records (including the personal assault that reportedly 
occurred in service) and discussed the 1969 neuropsychiatric 
examination findings.  The examiner also discussed at length 
the veteran's personal background history and post-military 
psychosocial adjustment.  After conducting a mental status 
examination, the examiner provided a diagnosis of major 
depressive disorder, severe, chronic on Axis I, and provided 
a diagnosis of borderline personality disorder on Axis II.  

The examiner maintained that the evaluation did not evidence 
symptoms of significant frequency and severity to warrant a 
diagnosis of PTSD.  The examiner indicated that she could not 
state that there was a nexus between the veteran's reported 
stressor and her current symptoms.  The examiner noted that 
the veteran was evidencing depressive symptoms that were 
long-standing and chronic resulting in an overlap in 
symptoms.  The examiner indicated that there were also 
characterological traits that could explain the veteran's 
current and past symptomatology.  The examiner noted that 
although the veteran did have distressful memories regarding 
the sexual assault in 1960, this had to be triggered by news 
or by another action such as her husband suddenly touching 
her.  The examiner noted that the veteran seemed to be 
dwelling on these issues more now that she was in a depressed 
state.  The examiner went on to state that the veteran had 
long-standing personality traits and characteristics, and she 
met the diagnostic criteria for borderline personality 
disorder.  Lastly, the examiner maintained that the veteran 
did have some disturbing thoughts and guilt feelings 
regarding the stressor incident she reported on at the 
current exam, but this was not the basis for her current 
clinical picture. 

Additional arguments the veteran provided in the March 2003 
Notice of Disagreement and October 2003 Substantive Appeal as 
to why she was entitled to 
service connection of PTSD were reviewed. 

In an October 2003 statement, the veteran's husband 
maintained that the reported in-service sexual assault had 
affected the veteran and impacted their marriage for 40 
years.  The veteran's husband contended that as the result of 
the reported in-service sexual assault, the veteran suffered 
from depression, sleeplessness, irritability, difficulties in 
concentration, and exaggerated startle responses, which 
caused impairments in all areas of her life.  Lastly, the 
veteran's husband indicated that he was retired; he spent a 
lot of his personal time helping the veteran overcome her 
mood swings and depression. 

VA treatment records dated from March 2002 to October 2003 
showed that the veteran was initially seen in the psychiatric 
clinic in March 2002 for complaints of depression and 
intrusive thoughts stemming from the reported in-service 
sexual assault.  It was noted that the veteran reported that 
she had been evaluated outside of VA and was told that she 
had PTSD as the result of the in-service sexual assault.  
Records dated in May 2002 noted assessments of rule out PTSD, 
major depressive disorder, mild agoraphobia, and rule out 
panic attack.  A June 2002 record showed that the veteran was 
seen in the psychiatric clinic by psychiatrist, B.G.P.  On 
Axis I, Dr. B.G.P. noted a "working" diagnosis of PTSD 
secondary to assault in military and depression.  A July 2002 
record showed that the veteran was seen in the psychiatric 
clinic for individual therapy by staff psychologist, B.H.  
Dr. B.H. noted an assessment of PTSD.  Records dated in 
September 2002, January 2003, March 2003, May 2003, July 
2003, and October 2003 noted similar findings by Drs. B.G.P. 
and B.H. 

At the travel board hearing held before the undersigned 
Veterans Law Judge in 
October 2004, the veteran presented testimony on the sexual 
assault that reportedly occurred during service.  The veteran 
testified that she first sought treatment for PTSD in 2002.  
The veteran indicated that she did not experience periods of 
depression or anxiety prior to service.  The veteran 
testified that she attempted suicide by slitting her wrists 
because of the sexual assault.  The veteran maintained that 
after the sexual assault her duty performance began to 
deteriorate.  The veteran indicated that she was currently 
receiving treatment for PTSD. 


III.  	Pertinent Laws and Regulations

VA regulation 38 C.F.R. § 3.304(f) (2004) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2004); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2004).  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.


IV.  	Analysis

With regard to the second criterion required to establish 
service connection for PTSD, the Board notes that the 
veteran's claimed stressor is not related to combat.  As 
such, the record must contain corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  The service medical 
records do not document the actual occurrence of the claimed 
in-service stressor-sexual assault.  The veteran's PTSD 
claim, however, is based on an in-service personal assault.  
If evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident, it follows that statements documented in the 
veteran's service records that the veteran made concerning 
the sexual assault may corroborate the veteran's account of 
the stressor incident.  The statements the veteran made 
contemporaneous to her service are highly probative as to 
whether the stressor event occurred.  

The service medical records further show that after the 
reported sexual assault, the veteran arguably demonstrated 
some behavioral changes.  Prior to the reported sexual 
assault, the service medical records are not significant for 
any relevant complaints, treatment, or atypical behavior.  
After the reported sexual assault, the veteran was seen in 
the clinic on several occasions for various matters, 
including another suicide attempt, during which time service 
examiners found that the veteran exhibited emotional 
instability.  Therefore, the Board finds that the veteran's 
in-service statement that she was sexually assaulted and 
evidence of behavior changes constitute credible supporting 
evidence that the claimed stressor occurred.

With regard to the first criterion required to establish 
service connection for PTSD, there is favorable and 
unfavorable evidence that the veteran currently suffers from 
PTSD.  Dr. M.W.E. maintains that the veteran suffers from 
PTSD, but Dr. M.W.E.'s letter provides no basis from which 
the Board may conclude that his diagnosis was rendered in 
accordance with § 4.125(a).  See 38 C.F.R. § 4.125(a) (2004) 
(providing that the diagnosis of a mental disorder must 
conform to the DSM-IV [American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders] or be 
supported by the findings on the examination report).  The 
December 2002 VA examiner found that the veteran did not meet 
the criteria for PTSD.  The VA examiner's diagnosis is in 
full conformity with the DSM-IV.  On the other hand, VA 
treating physicians, Drs. B.G.P. and B.H., essentially found 
that the veteran did meet the criteria for PTSD, albeit Dr. 
B.G.P. noted that it was a "working" diagnosis.  
Nevertheless, the VA treatment records show that Drs. B.G.P. 
and B.H.'s diagnosis conforms with the DSM-IV.  It is also 
significant that VA treatment records show that the veteran 
is currently receiving treatment for PTSD.  The Board finds 
that there is an approximate balance of positive and negative 
evidence as to the material issue of whether the veteran 
currently meets the criteria for PTSD.  As such, the Board 
resolves any reasonable doubt in the veteran's favor that she 
currently suffers from PTSD.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).

With regard to the third criterion required to establish 
service connection for PTSD, Drs. B.G.P. and B.H.'s diagnosis 
of PTSD was based on the claimed in-service stressor of 
sexual assault.  Dr. B.G.P. specifically diagnosed PTSD 
secondary to the reported sexual assault in service.  Thus, 
the veteran has been diagnosed with PTSD, which in turn has 
been linked by competent medical opinion to her claimed in-
service stressor.  

Consequently, the veteran meets all three criteria of 
38 C.F.R. § 3.303(f) (2004) for a grant of entitlement to 
service connection for PTSD. 


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


